Hardin, P. J.:
There is nothing found in the title of the act of 1895, chapter 816, indicating an intention to repeal chapter 550 of the Laws of 1893.
Nothing is found in the act of 1895 expressly repealing, modifying or altering the act of 1893. The act of 1893 related to the town of Tonawanda. It provided for the issuing of bonds in certain contingencies to raise money to defray the expenditures made in the improvement of highways. The act of 1895 (Chap. 816, § 27) provides that where highways have been improved and expenditures made and bonds issued to provide for the expenditures, the hoard of town officers created by the act of 1895 shall have power to “ cause to be assessed the entire expense of the improvement aforesaid upon the several lots or parcels of land fronting or bounding upon that part of the highway so improved as aforesaid, and in the manner provided by this statute for making local assessments for raising the expenses of grading and paving of streets; and pursuant to the rules of apportionment and division of the expense herein provided.”
*153The section further provides that when bonds shall have been sold “ to obtain money for the purpose of making said improvement, said assessments shall be so made by said board as to become due and collectible at the times and in the amounts necessary for the payment of said bonds as they shall become payable, principal and interest.”
The act of 1895 provides a mode of assessment conferring power upon the board created by that act. The mode prescribed is stated in section 27.
The views expressed by the learned referee in his opinion to the effect that the act of 1895 does not repeal the act of 1893 seem to be reasonable and satisfactory and to accord with authorities bearing upon the subject. (Lewis v. City of Syracuse, 13 App. Div. 587; Casterton v. Town of Vienna, 17 id. 94.)
The views expressed by the learned referee in his opinion seem to fully w'arrant the finding made by him to the effect that the petition presented to the board, under the act of 1893, cannot be treated as a consent of the owners which the act seems to require. .The act provides for a preliminary order, or a modification of the preliminary order, and the initiation of proceedings, and that after the order thus provided for has been issued there shall be an opportunity given for obtaining consents; and the language of the act seems to contemplate that the consents are to be given subsequent to the determination made as evidenced by the order made by the board. The order and determination of the board would indicate the extent of the improvement and the manner of its being accomplished and the materials to be used; and the general language of the act would seem to indicate that the consents were to be given after the preliminaries had been considered and the board had formulated, in its order, the details in respect to the proposed improvement. Excluding the petition, and considering only the formal consents that were obtained after the making of the preliminary orders by the board, it is quite apparent that the consent of one-lialf of the entire frontage of lands on said street was not obtained. The board in laying the assessment of 1894 acted, therefore, without the requisite consents — without jurisdiction. It seems to follow, therefore, that the assessment of 1894 was invalid. We are, therefore, brought to inquire whether the assessment made in virtue of the act of 1895 can be upheld,
*154Section 28 of the act of 1895 provides that “ No new highway shall be laid out or worked, no highway or part of highway shall be paved or macadamized * * * except upon the written petition of the owners of real estate fronting or bounding upon either side of the proposed highway or of the highway or part of highway to be paved, repaved, macadamized or remacadamized * * * to the extent at least of one-half of the entire frontage or bounds on both sides of said street, or part of street aforesaid.”
It is contended by the appellants that the language in section 27 of the act of 1895 conferred power upon the board created by that act to levy an assessment and that its action in levying an assesssment should be sustained. In section 27 it is provided that when a highway has been paved or otherwise permanently improved, “ under any law providing for the assessment of the expense of such improvement locally,” the highway shall be subject to the control of the board created by the act of 1895., and power is given to lay the expense of such improvement upon the several lots or parcels of land fronting or bounding upon that part of the highway so improved. The paving or permanent improvement in question was not done “ under any law.” There being no jurisdiction obtained by the requisite consents it cannot be said the work was done “ under any law.” (People ex rel. Hays v. Cily of Brooklyn, 71 N. Y. 495.)
In section 28 of the act of 1895 it was expressly provided that no new highway shall be laid out, “ except upon the written petition of the owners of real estate fronting or bounding upon either side of the proposed highway * * * to the extent at least of one-half of the entire frontage or bounds on both sides of said street.” With this limitation in the act as to new work it is not easy to impute to the Legislature by the use of the words found in section 27, to which reference lias been made, an intention to authorize an assessment for work done without any authority of law, not under any law, but by a town board acting under a pretended compliance with the act of 1893, but wholly unauthorized by that act, without any jurisdiction to inaugurate and carry on the work. The expenses thus unauthorized cannot be said to have been incurred in such a way as to come within the limited language of the act of 1895. Inasmuch as the work was not sanctioned by the legislative *155act there can be no intention imputed to the Legislature to dispense with consents. The case differs from Hatzung v. City of Syracuse (92 Hun, 203).
July 19, 1895, a special meeting of the board, created by the act. of 1895, passed a resolution which authorized the assessment of the expense of the work of 1893. By the terms of the resolution it is apparent that the board supposed the work and expense referred to had been done in virtue of the provisions of the act of 1893, but as the proceedings of the board of 1893 were without jurisdiction and void for want of the requisite consents the assumption was. unauthorized. The failure to obtain the consents required by the act of 1893 cannot be regarded as a mere irregularity; the board was without power and jurisdiction. The rule as to defects which do not affect the jurisdiction is discussed in Ensign v. Barse (107 N. Y. 329) and restated and explained in People v. Turner (145 id. 457).
It is claimed by the appellants that this action is prematurely brought. We find no such defense stated in the answer.
The learned referee has prepared a careful opinion, and so far as, it relates to the questions above discussed merits approval.
The judgment should be affirmed, with costs.
Follett and Adams, JJ., concurred; Ward, J., dissented.
Judgment affirmed, with costs.